PER CURIAM.
The defendant appeals from the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
The defendant was convicted and sentenced as follows: (1) second degree murder — life imprisonment; (2) attempted second degree murder — five years imprisonment to run consecutively to the life sentence; and (3) unlawful possession of a firearm while engaged in a criminal offense — fifteen years imprisonment to run concurrently with the life sentence. The trial judge also imposed three-year minimum mandatory sentences on both the murder and attempted murder convictions. Cline challenges the minimum mandatory sentences as well as the sentence for possession of a firearm.
The minimum mandatory sentences must be vacated because the verdict form relating to the second degree murder and attempted second degree murder failed to indicate whether the defendant possessed a firearm. See Streeter v. State, 416 So.2d 1203 (Fla. 3d DCA 1982); Overfelt v. State, 434 So.2d 945 (Fla. 4th DCA 1983). Additionally, applying the single transaction rule which was in effect at the time the crime was committed, State v. Munford, 357 So.2d 706 (Fla.1978), we conclude that the sentence for the unlawful display of a firearm must be vacated. Johnson v. State, 366 So.2d 418 (Fla.1978).
Reversed and remanded with directions to vacate the minimum mandatory sentences as well as the sentence for unlawful possession of a firearm.